116 S.E.2d 383 (1960)
253 N.C. 226
J. L. GRANT, t/a Grant Electric Company
v.
Walter ARTIS and his wife, Geneva Artis.
No. 306.
Supreme Court of North Carolina.
October 19, 1960.
*384 Braswell & Strickland, Goldsboro, for appellant, Geneva Artis.
No Counsel for appellee.
PER CURIAM.
The male defendant Walter Artis, individually, does not deny owing the amount plaintiff sues for. The feme defendant Geneva Artis contends that she and her husband made no contract with plaintiff, that the contract was entered into between plaintiff and her husband, and assigns as error the overruling of her motion for judgment of involuntary nonsuit renewed at the close of all the evidence. Accepting plaintiff's evidence as true, and considering his evidence in the light most favorable to him, and giving to him the benefit of every reasonable intendment upon the evidence and every legitimate inference to be drawn therefrom, as we are required to do in passing on the feme defendant's motion for judgment of involuntary nonsuit (Smith v. Rawlins, 253 N.C. 67, 116 S.E.2d 184), it permits the reasonable inference that the contract for the furnishing and installation of the electrical equipment in the dwelling house owned by the defendants by the entireties was made and entered into by and between plaintiff and both of the defendants. The lower court properly overruled the feme defendant's motion for judgment of involuntary nonsuit renewed at the close of all the evidence.
There is no exception to the evidence. The feme defendant has one assignment of error to the charge. This is without merit, and is overruled.
The feme defendant assigns as error the refusal of the trial court to set aside the verdict, as being against the greater weight of the evidence, and contrary to law. Feme defendant's motion to set aside the verdict as being contrary to the greater weight of the evidence was addressed to the sound discretion of the court, Wynne v. Allen, 245 N.C. 421, 96 S.E.2d 422, whose ruling, in the absence of manifest abuse of discretion is not reviewable on appeal, Frye & Sons, Inc. v. Francis, 242 N.C. 107, 86 S.E.2d 790. No such abuse of discretion is shown. There is no merit in the contention that the verdict is contrary to law. This assignment of error is overruled.
The other assignment of error is formal. In the trial below we find
No error.